UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 97-40462




TEX TIN CORP., ET AL.,
                                                 Plaintiffs,

AMOCO CHEMICAL CO.,
                                                 Plaintiff-Appellant

                                 versus

UNITED STATES OF AMERICA, ET AL.,
                                                 Defendants,

METALLON HOLDINGS, ET AL.,
                                                 Defendants-Appellees.

                                 *****

AMOCO CHEMICAL CO.,
                                                 Plaintiff-Appellant,

                                 versus

UNITED STATES OF AMERICA, ET AL.,
                                                 Defendants,

ASOMA CORP., ET AL.,
                                                 Defendants-Appellees.
                   Appeal from the United States District Court
                       for the Southern District of Texas
                                  (G-96-CV-247)

                                 December 5, 1997
Before POLITZ, Chief Judge, GARWOOD and BARKSDALE, Circuit Judges.

PER CURIAM:*

       This matter is before us on appeal of the trial court’s discretionary stay of a

CERCLA action pending the resolution of Chapter 11 bankruptcy proceedings by

two of approximately 100 defendants and, alternatively, for a writ of mandamus

dissolving the stay order.

       Having considered the briefs and oral arguments of counsel and the pertinent

parts of the record, we conclude and hold that we do not have appellate jurisdiction

to review the interlocutory stay order.1

       The alternative writ of mandamus is an extraordinary remedy2 which will

issue only when the party seeking same establishes a clear and undisputable right


   *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
   1
   KMART Corp. v. Aronds, ___ F.3d ___, slip op. 5542 (5th Cir.,
Sept. 25, 1997).
   2
   Gulfstream Aerospace Corp. v. Mayacamus Corp., 485 U.S. 271, 108
S. Ct. 1133, 99 L. Ed. 2d 296 (1988).

                                           2
to the writ.3 That has not been done, particularly in light of the open court

assurance of counsel for appellees that the stay of proceedings will not continue

beyond August 31, 1998. Accordingly, the petition for writ of mandamus is denied

without prejudice to resubmit same if the district court denies a motion to lift the

stay after August 31, 1998.

       Appeal DISMISSED; writ of mandamus DENIED.




   3
   KMART; Bankers Life and Cas. Co. v. Holland, 346 U.S. 379, 74
S. Ct. 145, 98 L. Ed. 106 (1953).

                                         3